Citation Nr: 1214294	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  11-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder claimed as an adjustment disorder.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 

3. Entitlement to service connection for a sleep disorder.

4. Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

5. Entitlement to a disability rating in excess of 10 percent for a gastrointestinal disorder, currently diagnosed as constipation.



REPRESENTATION

Veteran represented by:	Nicholas Parr, attorney with Kazmierczak & Kazmierczak, LLP


WITNESSES AT HEARING ON APPEAL

Veteran and C.S.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). In pertinent part of this decision, the RO denied the Veteran's claims for service connection for a sleep disorder, an adjustment disorder, and posttraumatic stress disorder (PTSD).  The RO also granted service connection (and a 30 percent rating) for headaches, and denied claims for a rating in excess of 10 percent for a gastrointestinal disorder, identified as constipation and denied the claim for a TDIU.   

The Veteran submitted a timely disagreement with the denials of service connection and the denials of higher ratings.  

By way of a January 2011 decision, the RO granted service connection and a 30 percent rating for PTSD.  The veteran did not appeal the award or the effective date and that matter is no longer on appeal.    

The Veteran presented personal testimony at a videoconference hearing before a Veterans Law Judge in September 2011. A transcript of the hearing is associated with the Veteran's claims folder. The Veterans Law Judge who conducted the September 2011 hearing has retired from the Board and the Veteran was informed in a February 2012 letter that she could testify at another hearing. The letter stated that if she did not respond to the letter within 30 days, the Board would assume that she did not desire another hearing. As the Veteran did not respond to the letter, the Board will proceed to adjudicate her claims.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for fibromyalgia was raised by the Veteran on the record at the September 2011 hearing. As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

The Board herein dismisses the Veteran's claims for entitlement to a TDIU and to service connection for an adjustment disorder. The issues remaining on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.



FINDINGS OF FACT

1. This matter was certified to the Board in August 2011 and the Veteran testified at a videoconference hearing before the Board in September 2011, prior to the promulgation of a decision in the appeal.

2. On the record during the September 2011 hearing, the Veteran withdrew her appeal of the issues of entitlement to a TDIU and entitlement to service connection for a psychiatric disorder other than PTSD, claimed as an adjustment disorder.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's claim of entitlement to service connection for TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2. The criteria for withdrawal of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as an adjustment disorder,  have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the Veteran or by his authorized representative. Id. 

Here, the RO issued a January 2009 rating decision denying (in pertinent part) entitlement to a TDIU and entitlement to service connection for an acquired psychiatric disorder claimed as an adjustment disorder. After the Veteran submitted a timely notice of disagreement with the rating decision, a January 2011 statement of the case (SOC) addressed these issues. The Veteran submitted a March 2011 substantive appeal (VA Form 9) and, in August 2011, the issues were certified as being on appeal to the Board.

The Veteran was permitted to present testimony before a Veterans Law Judge in September 2011. She stated on the record during the hearing that she was withdrawing her claims as to service connection for an adjustment disorder and entitlement to a TDIU. The Board finds that the Veteran has properly withdrawn these claims. 38 C.F.R. § 20.204. Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review these claims.


ORDER

The claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is dismissed.

The claim of entitlement to service connection for an acquired psychiatric disorder, claimed as adjustment disorder, is dismissed.



REMAND

The claims file reflects that additional medical evidence is outstanding and that multiple medical examinations are warranted. The matter must be remanded to the RO/AMC in compliance with VA's duty to assist the Veteran in the development of her claims.

Some of the Veteran's service treatment records are written in German. While this case is in remand status, the RO/AMC must obtain translations of all foreign language documents within the claims file.

The last VA treatment records associated with the claims file were generated on January 6, 2011. However, the Veteran testified in September 2011 that she had received subsequent VA treatment pertinent to the claims on appeal. While this case is in remand status, the RO/AMC must obtain more recent records of VA treatment and associate them with the claims file. 

The Veteran also testified that she had received care from private hospitals in Newport News, Virginia and Chicago, Illinois, but records from these facilities do not appear to be in the claims file. The claims folders reflect additional private treatment at Family Christian Health Center and, during service, at Pulmonary Associates of Northern New York. Although some records from these non-hospital facilities appear in the claims file, the records indicate that additional treatment notes may exist. The Veteran also informed a VA health care provider in July 2006 that she had seen a private neurologist. The RO/AMC must provide the Veteran with authorization forms allowing for the release of all pertinent private treatment records. 

VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). 

A private treatment record generated during the Veteran's active duty service reflects a diagnosis of dyssomnia. She has claimed entitlement to service connection for a sleep disorder, but has also contended that her sleep experience may be due to fibromyalgia. As noted above, the Board has referred a claim of entitlement to service connection for fibromyalgia. Medical records within the claims file also address sleep disturbance as a possible residual of traumatic brain injury or a symptom of posttraumatic stress disorder (PTSD). The RO/AMC must provide the claims file to VA examiners for appropriate examinations regarding her claim for service connection for a sleep disorder.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when deemed necessary and the Veteran has an obligation to report for that examination. The Veteran was last afforded VA examinations for her service-connected headache and gastrointestinal disorders in September 2008. More than three (3) years have passed since those examinations and the Veteran testified in September 2011 that her symptomatology had changed. In regard to her service-connected gastrointestinal disability, which is currently diagnosed as constipation, the record reflects that health care professionals have also considered a diagnosis of irritable bowel syndrome. New VA examinations are warranted to determine the current severity of her headache disorder and the current severity, and proper diagnosis, of her gastrointestinal disorder. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather outstanding records of VA medical treatment - records generated after January 6, 2011- and associate them with the claims file.

2. Take appropriate steps to obtain translations of any foreign language documents within the claims file - specifically the records among the Veteran's service treatment records that are in German. Associate the translated documents with the claims file.

3. Send the Veteran a letter inquiring as to whether or not she has received any medical care through Tricare. If she responds affirmatively, take appropriate steps to obtain copies of any records of such treatment associate them with the claims file. If any identified Tricare records prove to be unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

4. Concurrent with the above, provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any of the requested private records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession. The records requested must specifically include, but are not limited to, records from: 

a. Port Royal Hospital in Newport News, Virginia;

b. Family Christian Health Center in Harvey, Illinois;

c. An unidentified private hospital in Chicago, Illinois

d. An unidentified private neurologist; and 

e. Pulmonary Associates of Northern New York. 

5. Subsequent to the above development, afford the Veteran an opportunity to attend a VA neurological examination. The claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folders.

a. After reviewing the claims file and conducting an interview and examination of the Veteran, the examiner must provide an opinion as to the current severity of her service-connected migraine headache disorder. The examiner must address the Veteran's contentions that she experiences two (2) to three (3) incapacitating headaches a month, each lasting for days or weeks. The examiner also must state whether or not the Veteran's headache disability is productive of severe economic inadaptability.

b. The examiner also must address whether she has, since filing her July 2008 claim for service connection, experienced any sleep disorder as the result of any incident of her active duty service, to include as due to the alleged in-service head injuries (see April and May 2008 VA treatment notes). If deemed necessary after reviewing the claims file, the examiner must confer with any other appropriate VA physicians/examiners in order to render the requested opinion.

c. The examiner has an independent responsibility to examine the claims file in regard to the headache and sleep disorder issues.  His or her attention is called to the following in specific regard to the claim for service connection for a sleep disorder:

i. the July 2005 treatment notes from Pulmonary Associates of Northern New York (and any records from that facility that are associated with the claims file as a result of this remand);

ii. October 2006 and April and May 2008 VA treatment notes listing sleep complaints as symptoms of other diagnoses;

iii. the report of an April 2009 VA sleep study mentioning possible etiological relationship to a pain disorder such as fibromyalgia; and

iv. a September 2010 mental disorders VA examination listing sleep problems as a symptom of PTSD.

d. The examiner must clearly outline the rationale for any opinion rendered and discuss the medical principles involved. If the requested medical opinions cannot be given, the examiner must state the reason why.

6. After completing the above, schedule the Veteran for a VA examination at an appropriate location to determine the current severity of her service-connected gastrointestinal disability. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must, if possible clarify the diagnosis of the service-connected gastrointestinal disability. The examiner's attention is called to reports of July 2005 and September 2008 VA examinations referring to the service-connected gastrointestinal disability as constipation and a November 2008 letter from a private physician referring to it as irritable bowel syndrome.

c. The examiner must then provide current findings as to the severity of the service-connected gastrointestinal disability. Although the examiner has an independent responsibility to review pertinent evidence in the claims file, his or her attention is called to the Veteran's hearing testimony as to her symptomatology and any VA treatment records added to the claims file as a result of this remand.

d. The examiner must provide a description of the Veteran's symptoms and address whether they are "more or less constant," frequent, or occasional. Discuss the results of the 2008 examination and any note any subsequent changes in severity.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

f. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

7. Readjudicate the Veteran's claims, to include consideration of the application of staged ratings for the claims for increased disability evaluations. If the claims are not granted in full, the Veteran and her representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examinations, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


